       Case 18-03424 Doc 37-1 Filed 09/12/19 Entered 09/12/19 13:58:52                                          Desc
                 Statement Accompanying Relief From Stay Page 1 of 1


                                          REQUIRED STATEMENT
                                TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

Debtor                    Doris F. Wallace                        Case No             18-03424          Chapter          13
Moving Creditor           Wells Fargo Bank, N.A.                  Date Case Filed     February 07, 2018

Nature of Relief Sought:            Lift Stay   Annul Stay        Other (describe):
Chapter 13     Date of Confirmation Hearing                                  Date Plan Confirmed        May 04, 2018
1.      Collateral
        a.          Home
        b.          Car _____
        c.          Other (describe)
2.         Balance Owed as of September 3, 2019 $88,805.43
           Total of all other Liens against Collateral $22,862.00 (per debtor’s schedule)
3.         In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
           amounts and dates of all payments received from the Debtor post-petition.
4.         Estimated Value of Collateral (must be supplied in all cases) $78,000.00 (per Debtor's Schedules)
5.         Default
           a.          Pre-Petition Default
                     Number of months _________________             Amount $_________________
           b.            Post-Petition Default
                     i.          On direct payments to the moving creditor
                              Number of months 4         Amount $3,381.15
                     ii.          On payments to the Standing Chapter 13 Trustee
                              Number of months __________       Amount $__________
6.         Other Allegations
           a.           Lack of Adequate Protection § 362(d)(1)
                   i.           No insurance
                   ii.          Taxes unpaid Amount $
                   iii.         Rapidly depreciating asset
                   iv.          Other (describe) Material payment default
           b.               No Equity and not Necessary for an Effective Reorganization § 362(d)(2)
           c.               Other “Cause” § 362(d)(1)
                     i.             Bad Faith (describe)
                     ii.            Multiple Filings
                     iii.           Other (describe) ___________
           d.        Debtor’s Statement of Intention regarding the Collateral
           i.          Reaffirm ii.      Redeem iii. Surrender iv. No Statement of Intention Filed

     Date: September 12, 2019              Submitted By:            /s/Kinnera Bhoopal
                                                                    ARDC# 6295897
                                                                    McCalla Raymer Leibert Pierce, LLC
